104 U.S. 553 (____)
GRIGGS
v.
HOUSTON.
Supreme Court of United States.

Submitted on printed arguments by Mr. J.M. Thornburgh for the plaintiff in error, and by Mr. Xenophon Wheeler for the defendants in error.
*554 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
We agree entirely with the court below in the opinion that the statutes in relation to railroads relied upon by the plaintiff in error are not applicable to the facts of this case. If upon the evidence the jury had brought in a verdict against the defendants it would have been the duty of the court to set it aside and grant a new trial. The case comes clearly within Railroad Company v. Jones (95 U.S. 439), which was followed below. It was right, therefore, to direct a verdict for the defendants. There was no such conflict of evidence as to make it necessary for the jury to pass on the facts.
Judgment affirmed.